Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/20/19 has been entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (WO 2017160449 A1, cited by applicant of record).

Regarding claims 1, 11, and 20, Zhou discloses a method of updating a plurality of wireless devices [fig. 1 no. 120] comprising:
establishing wireless communication [fig. 1] between a computing device [fig. 1 no. 110, 130] and a plurality of wireless devices, wherein the wireless devices are configured to operate using battery power [par. 0003], and wherein the computing device is remote from the plurality of wireless devices;
determining a device list ranking the plurality of wireless devices based on respective remaining battery life of each wireless device (Schedule based on ordering (i.e., device list ranking) [fig. 8 no. 820, par. 0081]); and
sequentially updating the plurality of wireless devices based on the device list (e.g., schedule DL transmissions in order of increasing battery life (i.e., sequentially updating) [fig. 8 no. 830, par. 0081]).
Regarding claim 1, Zhou discloses a system [fig. 1] comprising: a plurality of wireless devices [fig. 1 no. 120] … and a computing device [fig. 1 no. 110, 130] remote from the plurality of wireless devices.
Regarding claim 20, Zhou discloses a non-transitory, computer-readable memory having instructions stored thereon [fig. 8].

Regarding claims 12 and 2, Zhou discloses everything claimed, as applied above.
Zhou further discloses further comprising determining a remaining battery life threshold, wherein determining the device list comprises:
ordering the plurality of wireless devices such that a first wireless device having a lowest remaining battery life above the threshold is positioned at the top of the device list, and a second wireless device having a second lowest remaining battery life above the threshold is positioned second on the device list (Low battery life devices scheduled before non-low battery life (i.e., the threshold) devices, where the lowest battery life is scheduled first [par. 0081, 59]).

Regarding claims 13 and 3, Zhou discloses everything claimed, as applied above.
Zhou further discloses:
wherein determining the device list further comprises ordering the plurality of wireless devices such that one or more wireless devices having a remaining battery life below the threshold are positioned at a bottom of the device list (Low battery life (i.e., above threshold) are prioritized (i.e., top of list) over non-low battery life (i.e., below threshold, bottom of the list) [par. 0081]).

Regarding claims 14 and 4, Zhou discloses everything claimed, as applied above.
Zhou further discloses:
wherein the computing device is further configured to determine the remaining battery life threshold based on an expected time required to update a given wireless device (DL transmissions are sent to the lowest battery life devices first and then sent to the non-low battery life devices, where the low/non-low threshold is determined based on a certain time of battery life (i.e., required time to update less than time to dead battery) [par. 0081, 59, 61, 104]).

Regarding claim 5, Zhou discloses everything claimed, as applied above.
Zhou further discloses:
wherein the remaining battery life threshold is twenty minutes (Time remaining (e.g., hours left) and/or battery time remaining (e.g., mA*hours left) [par. 0104], where a POSitA would know to choose the proper time for successful operation).

Regarding claims 15 and 6, Zhou discloses everything claimed, as applied above.
Zhou further discloses wherein sequentially updating the plurality of wireless devices comprises:
transmitting an update to the top wireless device on the device list [par. 0081]; and
responsive to completing the transmittal, (i) moving the top wireless device to a completed device list, and (ii) transmitting the update to a new top wireless device on the device list (Scheduling the devices in order or battery life requires transmitting to the lowest device first, followed by the next lowest device, etc. [par. 0081]. The specifics of how this is performed (e.g., lists, pointers, etc) is within the knowledge of one of ordinary skill in the art).

Regarding claims 16 and 7, Zhou discloses everything claimed, as applied above.
Zhou further discloses:
further comprising determining the device list based on a connection status of each wireless device (Certain time of remaining battery life (i.e., time to lost connection) [par. 0059] and/or charging status indicates not low battery life (i.e., will not lose connection because connected to charger [par. 0061, 64]. See also par. 0089, 100 that chooses a connection based on battery life, where one of ordinary skill in the art would readily ascertain the relationship between connection status and ability to communicate with the devices (i.e., develop a device list)).

Regarding claims 18 and 9, Zhou discloses everything claimed, as applied above.
further comprising:
updating the device list while transmitting an update to one or more of the plurality of wireless devices (Updating is done periodically (i.e., sometime during transmitting the updates to the devices) [par. 0068]).

Regarding claims 19 and 10, Zhou discloses everything claimed, as applied above.
Zhou further discloses further comprising:
causing the plurality of wireless devices to shut down after completing their respective updates (Afterwards, the device goes to sleep (i.e., shuts down) [par. 0102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1 and 11 respectively, and further in view of Deshpande (US 9913216 B1).

Regarding claims 17 and 8, Zhou discloses everything claimed, as applied above.
Zhou further discloses further comprising:
responsively moving the first wireless device to a bottom of the device list (Devices are periodically moved based on battery status [par. 105]).
Although Zhou discloses modifying the device list, as discussed above, Zhou does not explicitly disclose detecting a lost connection between a first wireless device and the computing device; determining that the connection between the first wireless device and the computing device has not 
In the same field of endeavor, Deshpande discloses:
detecting a lost connection between a first wireless device and the computing device [col 21 ln. 33-42];
determining that the connection between the first wireless device and the computing device has not been reestablished within a threshold time [C21:L33-42].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou with Deshpande. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of reducing power consumption in devices during low-power mode [Deshpande C1:L9-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/WALTER J DIVITO/Primary Examiner, Art Unit 2419